DETAILED ACTION
This action is a response to an amendment filed in which claims 1-6, 8-13 and 15-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6,8, 9, 13, 15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being anticipated by Panteleev et al. (Pub. No.: 2018/0206176), herein Panteleev and Guo (Pub. No.: 2020/0022089), herein Guo and Lim et al. (Pub. No.: 2015/0023267), herein Lim.
As to claim 1, Panteleev teaches an information transmission method, comprising: 
receiving, by a first terminal device, a second sidelink channel sent by a second terminal device, and obtaining, by the first terminal device, first information according to information of 5the second sidelink channel (Panteleev Fig. 8 (804) and [0159] an UL relay path include transmission of data on the sidelink channel); and 
sending, by the first terminal device, the first information to a network device, wherein the first information comprises at least one of the following (Panteleev [0137] This information may be reported back to Relay UE and/or Remote UE and/or eNB): 
(Panteleev [0153] [0152] If a first-hop transmission is successful, then the data may be transmitted in the second hop between the Relay UE 104 and the remote UE 106 (first terminal). On the second stage, the ACK/NACK may be sent); 
15wherein the ACK/NACK information is used for indicating whether sidelink data sent by the first terminal device to the second terminal device is correctly received by the second terminal device (Panteleev [0074] 11--The remote UE 106 may then transmit sidelink HARQ ACK/NACKs for the received data back to the eNB 102 and/or first relay UE 104a)
	
	Panteleev does not teach

	Wherein the second sidelink channel comprises a sidelink feedback channel

	However Guo does teach
	
	Wherein the second sidelink channel comprises a sidelink feedback channel (Guo [0184] the serving gNB can configure a first UE to transmit one or more SL-RS in sidelink at sidelink slot n and then monitor the sidelink CSI feedback in a sidelink feedback channel at sidelink slot n+m through a first DCI format and the serving gNB can configure a second UE to receiver one or more SL-RS in sidelink at sidelink slot n and then transmit the sidelink CSI feedback in in a sidelink feedback channel at sidelink slot n+m through a second DCI format)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Panteleev and Guo, because Guo teaches us [0221] a UE-A can send a sidelink control signaling (for example SCI format sent in PSCCH) to a UE-B to request the measurement and reporting CSI of the sidelink between the UE-A and the UE-B. The control signaling the UE-A sends can include one or more of the following information elements: the ID of target UE, i.e., the ID of the UE-B; the configuration of transmission of sidelink reference signal for the UE-B to measure the requested CSI; and/or the configuration of sidelink feedback channel or resource for the UE-B to feedback the measured sidelink CSI.
Panteleev nor Guo teach

wherein the method further comprises: receiving, by the first terminal device, downlink control information, wherein the downlink control information carries second indication information, and the second indication information is used for determining a transmission resource for the first information.  
	However Lim does teach
wherein the method further comprises: receiving, by the first terminal device, downlink control information, wherein the downlink control information carries second indication information, and the second indication information is used for determining a transmission resource for the first information (Lim [0103] Referring to FIG. 6, each of D2D user equipments 610 and 620 connected or paired with each other for performing a D2D communication in a cell receives an information (D2D information) for the D2D communication in a downlink sub frame from a base station 630 [0108] Having received the D2D information from the base station 630, the source D2D user equipment 610 transmits data to the target D2D user equipment 620 through D2D using the allocated resource and the reference signal. A transmission scheme of ACK/NACK signal of the target D2D user equipment for the data transmitted by the source D2D user equipment 610 can be represented as shown in FIG. 7 direct ACK/NACK)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Pantellev and Guo, with Lim, because Lim teaches us [0109] FIG. 7 is a diagram for one example of a frame structure to describe a direct ACK/NACK transmission scheme between D2D user equipments for a D2D link.


As to claim 8, Panteleev teaches a network device comprising:
	A processor and a memory (Panteleev Fig. 2 processor and [0173] The processors may be coupled with and/or may include memory/storage and may be configured to execute instructions stored in the memory/storage to enable various applications and/or operating systems to run on the system)
	Configured to store a computer program that is runnable on the processor, wherein when the computer program is run, the processor is configured to control the network device to
(Panteleev Fig. 8 (804) and [0159] an UL relay path include transmission of data on the sidelink channel [0137] This information may be reported back to Relay UE and/or Remote UE and/or eNB and Fig. 3 step 5 transmit an indication of radio resources);
 the first information comprises:
 Acknowledgement (ACK)/Non-Acknowledgement (NACK) information (Panteleev [0153] [0152] If a first-hop transmission is successful, then the data may be transmitted in the second hop between the Relay UE 104 and the remote UE 106 (first terminal). On the second stage, the ACK/NACK may be sent); 
wherein the ACK/NACK information is used for indicating whether sidelink data sent by the first terminal device to the second terminal device is correctly received by the second terminal device (Panteleev [0074] 11--The remote UE 106 may then transmit sidelink HARQ ACK/NACKs for the received data back to the eNB 102 and/or first relay UE 104a)

	Panteleev does not teach

	Wherein the second sidelink channel comprises a sidelink feedback channel

	However Guo does teach
	
	Wherein the second sidelink channel comprises a sidelink feedback channel (Guo [0184] the serving gNB can configure a first UE to transmit one or more SL-RS in sidelink at sidelink slot n and then monitor the sidelink CSI feedback in a sidelink feedback channel at sidelink slot n+m through a first DCI format and the serving gNB can configure a second UE to receiver one or more SL-RS in sidelink at sidelink slot n and then transmit the sidelink CSI feedback in in a sidelink feedback channel at sidelink slot n+m through a second DCI format)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Panteleev and Guo for the same reasons stated in claim 1.

Panteleev nor Guo teach
wherein the processor is configured to control the network device to send downlink control information to the first terminal device, wherein the downlink control information carries second indication information, and the second indication information is used for determining a transmission resource for the first information.

However Lim does teach
wherein the processor is configured to control the network device to send downlink control information to the first terminal device, wherein the downlink control information carries second indication information, and the second indication information is used for determining a transmission resource for the first information (Lim [0103] Referring to FIG. 6, each of D2D user equipments 610 and 620 connected or paired with each other for performing a D2D communication in a cell receives an information (D2D information) for the D2D communication in a downlink sub frame from a base station 630 [0108] Having received the D2D information from the base station 630, the source D2D user equipment 610 transmits data to the target D2D user equipment 620 through D2D using the allocated resource and the reference signal. A transmission scheme of ACK/NACK signal of the target D2D user equipment for the data transmitted by the source D2D user equipment 610 can be represented as shown in FIG. 7 direct ACK/NACK)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Panteleev and Guo, with Lim for the same reasons stated in claim 1.

As to claim 15, Panteleev teaches a first terminal device comprising: 
a processor and a memory configured to store a computer program that is runnable on the processor (Panteleev Fig. 2 remote UE processor and [0171] memory); 
wherein when the computer program is run, the processor is configured to control the first terminal device to receive a 15second sidelink channel sent by a second terminal device, obtain first information according to information of the second sidelink channel (Panteleev Fig. 8 (804) and [0159] an UL relay path include transmission of data on the sidelink channel), and 
send the first information to a network device, wherein the first information comprises (Panteleev [0137] This information may be reported back to Relay UE and/or Remote UE and/or eNB): 
 Acknowledgement (ACK)/Non-Acknowledgement (NACK) information (Panteleev [0153] [0152] If a first-hop transmission is successful, then the data may be transmitted in the second hop between the Relay UE 104 and the remote UE 106 (first terminal). On the second stage, the ACK/NACK may be sent); 
25wherein the Acknowledgement (ACK)/Non-Acknowledgement (NACK) information is used for indicating whether sidelink data sent by the first terminal device to a second terminal device is correctly received by the second terminal device (Panteleev [0074] 11--The remote UE 106 may then transmit sidelink HARQ ACK/NACKs for the received data back to the eNB 102 and/or first relay UE 104a)

	Panteleev does not teach
	Wherein the second sidelink channel comprises a sidelink feedback channel
	However Guo does teach
	Wherein the second sidelink channel comprises a sidelink feedback channel (Guo [0184] the serving gNB can configure a first UE to transmit one or more SL-RS in sidelink at sidelink slot n and then monitor the sidelink CSI feedback in a sidelink feedback channel at sidelink slot n+m through a first DCI format and the serving gNB can configure a second UE to receiver one or more SL-RS in sidelink at sidelink slot n and then transmit the sidelink CSI feedback in in a sidelink feedback channel at sidelink slot n+m through a second DCI format)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Panteleev and Guo for the same reasons stated in claim 1.
Panteleev nor Guo teach
and wherein the processor is further configured to receive downlink control information, wherein the downlink control information carries second indication information, and the second indication information is used for determining a transmission resource for the first information.

	However Lim does teach

and wherein the processor is further configured to receive downlink control information, wherein the downlink control information carries second indication information, and the second indication information is used for determining a transmission resource for the first information (Lim [0103] Referring to FIG. 6, each of D2D user equipments 610 and 620 connected or paired with each other for performing a D2D communication in a cell receives an information (D2D information) for the D2D communication in a downlink sub frame from a base station 630 [0108] Having received the D2D information from the base station 630, the source D2D user equipment 610 transmits data to the target D2D user equipment 620 through D2D using the allocated resource and the reference signal. A transmission scheme of ACK/NACK signal of the target D2D user equipment for the data transmitted by the source D2D user equipment 610 can be represented as shown in FIG. 7 direct ACK/NACK)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Panteleev and Guo, with Lim for the same reasons stated in claim 1.


As to claim 2, the combination of Panteleev, Guo and Lim teach the method of claim 1, wherein sending, by the first terminal device, the first 1PCT/CN2018/111516 information to the network device comprises: sending, by the first terminal device, an uplink control channel PUCCH to the network device, wherein the PUCCH carries the first information (Panteleev [0153] According to the arrangement of FIG. 7a the HARQ ACK/NACK may be sent to eNB 708 (Reported by Remote UE directly to eNB 102 in PUSCH/PUCCH))
and wherein the second indication information is used for determining a transmission resource for the first information comprises: the second indication information is used for determining a transmission resource of the PUCCH (Lim [0081] Having received the D2D information from the base station, each of the source D2D user equipment and the target D2D user equipment transmits D2D data using the allocated resource [0083] A target D2D user equipment is able to transmit an ACK/NACK signal for a D2D transmission data received from a source D2D user equipment through PUCCH (physical uplink control channel).

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Panteleev and Guo, with Lim for the same reasons stated in claim 1.

	Claims 9 and 16 are rejected for the same reasons stated in claim 2.
15 	As to claim 6, the combination of Panteleev, Guo and Lim teach the method of claim 1, wherein sending, by the first terminal device, the first information to the network device comprises: sending, by the first terminal device, an uplink data channel PUSCH to the network device, wherein the PUSCH carries the first information (Panteleev [0153] According to the arrangement of FIG. 7a the HARQ ACK/NACK may be sent to eNB 708 (Reported by Remote UE directly to eNB 102 in PUSCH/PUCCH))

	Claims 13 and 20 are rejected for the same reasons stated in claim 6.



Claims 4-5, 11-12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pateleev, Guo, Lim and Kim et. al  (Pub. No.: 2014/0098719), herein Kim.



As to claim 4, the combination of Panteleev, Guo and Lim teach the method of claim 1, 

Panteleev, Guo nor Lim teach
wherein that the second indication information is used for determining the transmission resource of the PUCCH comprises: 10the second indication information comprises index information which is used for determining a transmission resource from a plurality of PUCCH transmission resources configured by the network device

However Kim does teach 

wherein that the second indication information is used for determining the transmission resource of the PUCCH comprises: 10the second indication information comprises index information which is used for determining a transmission resource from a plurality of PUCCH transmission resources configured by the network device (Kim [0111] Referring to FIG. 10, the eNB transmits UL scheduling information required for the UE1 transmitting data to the UE2 in the sub-frame #9 and transmits UL scheduling information required for the UE2 transmitting the ACK/NACK feedback signals to the UE1 through the PUCCH in the sub-frame #6. In addition, the eNB transmits UL scheduling information required for the group UEs transmitting the data to the eNB in the sub-frame #7 1010, 1015, and 1019)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Panteleev and Guo with Kim, because Kim [0060] teaches us Referring to FIG. 3, the eNB allocates uplink resources to the UE1 through the PDCCH 325. Here, information on allocation of the scheduled resources is provided to the D2D terminals through the L1/L2 signaling such as the PDCCH. That is, the UE1, the UE2, and the D2D UEs directly transmit and receive data using the allocated resources under the command of the eNB.


Claims 11 and 18 are rejected for the same reasons stated in claim 4.



As to claim 5, the combination of Panteleev, Guo, Lim and Kim teach the method of claim 1, wherein the downlink control information is used for allocating a sidelink transmission resource to the first terminal device (Kim [0036] the eNB allocates resources for data transmission between the UE1 and the UE2 225 and 227.)

	Claims 12 and 19 are rejected for the same reasons stated in claim 5.

Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev, Guo, Lim, Kim and Kim2 et al. (Pub. No.: 2012/0195265), herein Kim2.

As to claim 22, Panteleev, Guo and Lim teach the method of claim 1, 

Panteleev, Guo nor Lim teach

wherein if the number of bits included in the first information is less than or equal to 2, the first information is carried in a first PUCCH format; and if the number of bits included in the first information is greater than 2, the first information is carried in a second PUCCH format.  

However Kim2 does teach

wherein if the number of bits included in the first information is less than or equal to 2, the first information is carried in a first PUCCH format; and if the number of bits included in the first information is greater than 2, the first information is carried in a second PUCCH format (Kim2 [0065] The number of bits allowed for each sub-frame is defined as at least 20 bits, and it is preferred that an ACK/NACK signal having bits more than two bits (preferably having 10 bits) generated according to an embodiment of the present invention is fed back through PUCCH format 2b and Table 1 PUCCH format 1a bits per subframe is 1.)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Panteleev, Guo and Lim with Kim2-, because Kim2 teaches us [0066] For reference, Table 1 below shows PUCCH formats, modulation schemes, and bit numbers, which are supported by the current standards. However, the present invention is not limited to Table 1.
Claims 23 and 24.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467